Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





SCOTT J. FREY and 
BRACH’S CONFECTIONS, INC.,

                                    Appellants,

v.

BLUEBERRY SALES, L.L.P.,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-06-00122-CV

Appeal from
327th District Court

of El Paso County, Texas

(TC # 2006-1437)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Appellants’ unopposed motion to dismiss this appeal from an
order granting a temporary injunction.  Attached to the motion is an order signed by the trial court
dissolving the injunction.  We therefore grant the motion and dismiss the appeal as moot. 
Tex.R.App.P. 42.1(a)(1).  Costs are taxed against Appellants.  See Tex.R.App.P. 42.1(d)(absent
agreement of the parties, the court will tax costs against the appellant).

November 9, 2006                                                      

                                                                                    ANN CRAWFORD McCLURE, Justice

Before McClure, J., Ables, J., and Barajas, C.J. (Ret.)
Ables, J., sitting by assignment
Barajas, C.J. (Ret.), sitting by assignment